Citation Nr: 1714792	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-39 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1948 to December 1948, and in the United States Air Force from April 1953 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted upon his entrance into active service in April 1953.

2.  The competent and credible evidence of record reflects the Veteran's pre-existing pes planus was aggravated while on active duty.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has contended, to include at his November 2016 hearing, that he had pre-existing bilateral pes planus that was aggravated ruing his 1953 to 1954 period of active duty.  His claim has not been based upon the 1948 period of active duty, and he maintains the pes planus got worse during the 1953 to 1954 period.

The Board observes that bilateral pes planus was noted on the Veteran's April 1953 enlistment examination, and was found to be asymptomatic.  Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran's pes planus was noted as being asymptomatic on his April 1953 enlistment examination, and that he has reported his feet had increased in severity during his 1953 to 1954 period of active duty.  He is competent to describe such symptomatology and his testimony is credible.  Further, his service treatment records do reflect bilateral foot problems during his 1953 to 1954 period of active duty to include pain and numbness.  However, the Veteran attributed those complaints to a frostbite injury that occurred in November 1948, and the complaints were assessed as Raynaud's disease and acrocyanosis.  The Board also acknowledges that service connection has been established for acrocyanosis with frostbite for each foot based upon his in-service foot complaints.  Nevertheless, the law does not preclude establishing service connection for a separately diagnosed foot condition such as pes planus.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the Board cannot rule-out that at least some of the in-service foot complaints were due to the pre-existing pes planus.

The Board also notes that the Veteran has provided competent medical opinions in support of his claim.  Specifically, a June 2015 private medical statement from Dr. L, and a December 2015 private medical statement from Dr. D.  In pertinent part, Dr. L opined that the bilateral pes planus developed as a result of the Veteran's military service.  Granted, it does not appear Dr. L addressed the fact that the pes planus was a pre-existing condition noted at the time of entry in 1953.  However, Dr. D noted the bilateral pes planus pre-existed service, opined that it was aggravated therein, and that he had reviewed medical records of the Veteran in support of this opinion.  As such, it appears Dr. D had an accurate understanding of the Veteran's medical history when he promulgated this opinion.  Moreover, no competent medical opinion is of record which explicitly refutes Dr. D's opinion, or the Veteran's contention that his bilateral pes planus was aggravated during his 1953 to 1954 period of active duty.

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects the Veteran's pre-existing pes planus was aggravated while on active duty.  Therefore, service connection is warranted for this disability.



ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


